                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE

JOHN DOES #1-3, individually and on )
behalf of others similarly situated,)
                                    )
        Plaintiffs,                 )
                                    )
v.                                  )     No. 3:19-cv-00532
                                    )     District Judge Waverly D. Crenshaw, Jr.
WILLIAM B. LEE, Governor            )     Magistrate Judge Joe B. Brown
of the State of Tennessee, and      )
DAVID B. RAUSCH,                    )
Director of the Tennessee Bureau of )
Investigation, and TONY C. PARKER, )
Commissioner of the Tennessee       )
Department of Correction,           )
in their official capacities,       )
                                    )
        Defendants.                 )
______________________________________________________________________________

                REPLY OF DEFENDANTS IN SUPPORT OF THEIR
                    MOTION FOR STAY OF PROCEEDINGS
______________________________________________________________________________


       Defendants reply to Plaintiffs’ Response in opposition to their motion to stay (Doc. 39).

Contrary to Plaintiffs’ argument, Defendants’ motion should not be denied merely because there

is no guarantee the pending legislative bills will be enacted. Indeed, this Court has stayed an action

in a similar circumstance. Mem. Op., Jones v. Coleman, No. 3:16-cv-00677, 2017 WL 1397212,

at *4 (M.D. Tenn. Apr. 19, 2017). In Jones, the defendants moved to stay proceedings due to

pending legislation that would delete the statutory language plaintiffs alleged to be

unconstitutional. Id. at *3. This Court cited to the factors of prejudice to either party and judicial

economy and efficiency and stated that “[t]hose factors weigh in favor of a stay . . . .” Id. at *4.

Because the Court granted an injunction precluding enforcement of the statute at issue, this Court




    Case 3:19-cv-00532 Document 41 Filed 01/13/20 Page 1 of 5 PageID #: 255
concluded that “neither party will be prejudiced by a stay.” Id. Likewise, the relevant factors here

weigh in favor of the stay requested.

       Plaintiffs are wrong to assert that any legislative change illustrates “perverse incentives.”

A legislative action is presumptively legitimate and “the new legislation could just as credibly be

viewed as a commendable effort to repair what may have been a constitutionally defective statute.”

Khodara Envtl., Inc. v. Beckman, 237 F.3d 186, 195 (3d. Cir. 2001) (J. Alito) (citation and

quotations omitted). It could otherwise be deemed “responsible lawmaking.” Id. See also Fed.

Of Advertising Indust. Reps., Inc. v. City of Chicago, 326 F.3d 924 (7th Cir. 2003) (rejecting

assertions that the City’s actions were disingenuous and stating that repeal of ordinance likely

revealed the City’s “desire to avoid substantial litigation costs by removing a potentially

unconstitutional law from the books”). Indeed, legislative changes to statutes that result in a case

becoming moot are not uncommon. See, e.g., Lewis v. Cont'l Bank Corp., 494 U.S. 472, 474

(1990); U.S. Dep't of Treasury, Bureau of Alcohol, Tobacco & Firearms v. Galioto, 477 U.S. 556,

559 (1986); Khodara Envtl., Inc., 237 F.3d at 194-5; Kentucky Right to Life, Inc. v. Terry, 108

F.3d 637 (6th Cir. 1997); Jones v. Haynes, III, No. 17-5846, 736 Fed. Appx. 585, 590 (6th Cir.

June 5, 2018) (affirming this Court’s determination that the case was moot).

       Plaintiffs’ logic that this Court should decide the constitutional issue to deter the legislature

from alleged “future abuses of legislative power” is flawed. It is counter to the well-established

“Supreme Court precedent [which] makes it clear that courts should avoid unnecessary

adjudication of constitutional issues.” Adams v. City of Battle Creek, 250 F.3d 980, 986 (6th Cir.

2001) (citing Ashwander v. Tennessee Valley Auth., 297 U.S. 288, 347 (1936)). See also Jones,

2017 WL 1397212 at *4. It is also contrary to judicial efficiency because Plaintiffs ask this Court

to devote time and resources to an issue that could become moot in the course of judicial



                                                  2

    Case 3:19-cv-00532 Document 41 Filed 01/13/20 Page 2 of 5 PageID #: 256
determination. Moreover, there is the possibility that any determination by this Court could be

vacated by the Sixth Circuit if the legislation is enacted while on appeal. See Stewart v. Blackwell,

473 F.3d 692, 693 (6th Cir. 2007) (“vacatur [is] generally appropriate to avoid entrenching a

decision rendered unreviewable through no fault of the losing party”). See also, e.g., U.S. v.

Munsingwear, 340 U.S. 36, 39 (1950) (established practice in appeal that has become moot is

vacatur of judgment below and remand for dismissal); Khodara Envtl., Inc., 237 F.3d at 194-5

(equity is served by vacating judgment holding statute facially unconstitutional when congress

repealed challenged statute while appeal pending); Chem. Producers & Distribs. Ass’n v. Helliker,

463 F.3d 871, 879-80 (9th Cir. 2006) (vacating lower court’s judgment and concluding that the

statutory amendment mooting the case cannot be attributed to the party regardless of its legislative

advocacy for the amendment) (overruled on other grounds). Cf. Ford v. Wilder, 469 F.3d 500, 506

fn.10 (6th Cir. 2006) (holding that vacatur is unwarranted when legislative-branch defendants

mooted the case but noting that cases with executive-branch defendants may render a different

determination of responsibility and outcome)




                                                 3

    Case 3:19-cv-00532 Document 41 Filed 01/13/20 Page 3 of 5 PageID #: 257
                                    CONCLUSION

  For the reasons stated, Defendants respectfully request that their motion for stay be granted.

                                                 Respectfully Submitted,
                                                 HERBERT H. SLATERY III
                                                 Attorney General and Reporter

                                                 s/ Dianna Baker Shew
                                                 Dianna Baker Shew, BPR # 12793
                                                 Senior Assistant Attorney General
                                                 Office of the Attorney General and Reporter
                                                 P.O. Box 20207
                                                 Nashville, TN 37202-0207
                                                 dianna.shew@ag.tn.gov
                                                 (615) 532-1969

                                                 s/ Stephanie A. Bergmeyer
                                                 Stephanie A. Bergmeyer, BPR # 27096
                                                 Senior Assistant Attorney General
                                                 Office of the Tennessee Attorney General
                                                 P.O. Box 20207
                                                 Nashville, TN 37202-0207
                                                 stephanie.bergmeyer@ag.tn.gov
                                                 (615) 741-6828




                                            4

Case 3:19-cv-00532 Document 41 Filed 01/13/20 Page 4 of 5 PageID #: 258
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing was filed electronically and
served through the electronic filing system on this the 13th day of January 2020, upon the
following:

W. Justin Adams
Bone McAllester Norton PLLC
511 Union Street, Suite 1600
Nashville, Tennessee 37219
wjadams@bonelaw.com

Kyle F. Mothershead
The Law Office of Kyle Mothershead
414 Union Street, Suite 900
Nashville, Tennessee 37219
kyle@mothersheadlaw.com

Benjamin K. Raybin
Raybin & Weissman, P.C.
424 Church Street, Suite 2120
Nashville, Tennessee 37219
braybin@nashvilletnlaw.com

Patrick T. McNally
Weatherly, McNally & Dixon, PLLC
424 Church Street, Suite 2260
Nashville, Tennessee 37219
pmcnally@wmdlawgroup.com


                                                   s/ Stephanie A. Bergmeyer
                                                   Stephanie A. Bergmeyer




                                               5

    Case 3:19-cv-00532 Document 41 Filed 01/13/20 Page 5 of 5 PageID #: 259
